Exhibit XELR8 Holdings, Inc. Announces First Quarter 2009 Financial Results 15% Improvement in Net Loss From Operations as Compared to Last Year DENVER, May 5, 2009 /PRNewswire-FirstCall via COMTEX/ XELR8 Holdings, Inc. (OTC Bulletin Board: XELR), a provider of functional foods, beverages and nutritional supplements, announced today its financial results for the quarter ended March 31, 2009. Financial and operational highlights for the first quarter: · Revenue decreased 17% in the first quarter as compared to the same period one year ago · Gross profit was $1.0 million in the first quarter, a decline of 20% compared to the same period one year ago · Cash and cash equivalents were $1.0 million as of March 31, 2009 Net revenue for the first quarter ended March 31, 2009 was $1.3 million, a 17% decrease compared to net revenue of $1.6 million for the first quarter ended March 31, 2008. Gross profit declined to $1.0 million for the three months ended March 31, 2009, down 20% from $1.2 million in the prior year period. Gross margin in the quarter was 75%, as compared to 77% in the same quarter one year ago, due to the launch of the new Bazi sales materials, the Empower magazine and DVD.These materials have lower gross margins as compared to the gross margin on core products. Net loss for the three months ended March 31, 2009, improved 15% to $0.64 million, or $(0.04) per share, compared to a loss of $0.75 million, or $(0.05) per share, in the prior year. John Pougnet, XELR8 Holdings CEO said, "Unfortunately, our revenue during the quarter was negatively affected by the recent tightening in the national credit markets, overall economic conditions, and negative consumer sentiment, which has similarly affected the industry as a whole, including many of our direct competitors.Despite the negative growth in quarterly revenue compared to the comparable period in 2008, our continued focus on process improvement and operational efficiencies has yielded a significant reduction in operating expenses; resulting in a 15% improvement to the bottom line compared to the first quarter of 2008.These overall reductions occurred despite the incurrence of substantial costs associated with the launch of the new Bazi marketing materials, the Empower magazine and DVD, which has already provided a stimulus to revenue growth going forward, which should accelerate as overall economic conditions improve.” Mr.
